*1137Concurring Opinion.
Eenner, J.
If the action of Choppin liad been clearly wanton and arbitrary, I should doubt the applicability of the principle that plaintiff should lose his damages because he did not do what was possible to avert or lessen them. But Choppin’s action was not of the character indicated, but was doubtless taken in the conscientious discharge of what he believed to be a grave public duty. Although the evidence taken after the fact, perhaps, establishes that Port Antonio was not infected with yellow fever, or usually subject thereto within the terms of the law, it is not to be forgotten that it lies within that extensive nidus of the disease which is professionally known as the yellow fever zone, in which, as a general rule, yellow fever is endemic. The exemption of this particular obscure port was an exceptional fact, of which Choppin was not bound or presumed to be aware. Nor was he bound to accept the mere assurance, to that effect, of interested parties, whose misrepresentation might expose an immense population to the calamities of pestilence.
Plaintiff had no reason to doubt that the health authorities, who were without private interest, were acting in good faith; and it was his duty to have done what lay within his power to avert damage, when offered the opportunity to do so.
I, therefore, concur in the decree herein.